Citation Nr: 1525532	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-04 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to a transurethral resection of the prostate (TURP) performed by VA on May 1, 2009.
	
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a depressive disorder to include as secondary to erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1977 to June 1980.  The Veteran died in September 2012 after he perfected his appeal on the above issues but before it was forwarded to the Board.  The appellant is his surviving spouse and has been substituted for the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran's claims were previously remanded in September 2014.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet.App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  At this time, the Board finds that the prior remand has been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The Veteran was hospitalized on April 21, 2009 at the VA Medical Center in Houston, Texas, with acidosis, acute kidney insufficiency, worsening liver function tests, low grade fevers, and urinary tract infection and treated for sepsis and diabetic ketoacidosis.

2.  On May 1, 2009, during his hospitalization, the Veteran underwent surgery (TURP) for resection of prostate abscesses identified on an April 27th CT scan.  

3.  Subsequently, the Veteran developed erectile dysfunction and a depressive disorder.

4.  The Veteran did not have an additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical and surgical care of his prostate abscesses.

5.  The Veteran gave preoperative informed consent for the May 1, 2009 TURP surgery that included advisement of the risks involved, including lack of normal ejaculation (discharge of body fluid that contains sperm) which may occur after this type of procedure, which may lessen the enjoyment of sex and may also result in infertility; and impotence (the inability to have or keep an erection of the penis) affecting sexual performance.

6.  There is no competent, credible and/or probative evidence establishing that the Veteran was not mentally competent to give informed consent for the May 1, 2009 surgery for prostatic abscesses.

7.  The Veteran's erectile dysfunction was not the result of an event that was not reasonably foreseeable.

8.  The Veteran's depressive disorder was related to his nonservice-connected erectile dysfunction.


CONCLUSION OF LAW

1.  The criteria to award compensation under 38 C.F.R. § 1151 for erectile dysfunction are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  The criteria to award compensation under 38 C.F.R. § 1151 for a depressive disorder as secondary to erectile dysfunction are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.306, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard August 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA had notified the Veteran of any evidence that could not be obtained.  The appellant has also been notified of this.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative contended otherwise; nor has the appellant or her representative.  The Board notes that it remanded the appeal in September 2014 for the actual signed informed consent for the May 1, 2009 surgery to be made a part of the record, which was done in January 2015.  VA, therefore, made every reasonable effort to obtain all records relevant to the claims on appeal.

A medical opinion was obtained in January 2012.  The report of this medical opinion reflects that the examiner reviewed the Veteran's past medical history and rendered appropriate opinions consistent with the evidence of record.  The Board, therefore, concludes that this report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative did not contend otherwise; nor has the appellant or her representative.  

Thus, the Board finds that VA has satisfied its duties to inform and assist at every stage of this case.  Additional efforts to assist or notify the appellant would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claims. 

II.  Analysis

The appellant contends that the Veteran developed erectile dysfunction and a depressive disorder related thereto because of the May 1, 2009 surgery for prostatic abscesses.  It has been contended that the Veteran was not mentally competent to give informed consent for the surgery and that the surgery was not necessary.  A claim for compensation has been made under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2006).

In considering the veteran's claims, the Board must first determine whether there is an additional disability.  In determining whether the veteran has an additional disability, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, service, or program has stopped.  38 C.F.R. § 3.361(b).  

It is not sufficient, however, to merely show that a veteran received care, treatment or examination and that the veteran has an additional disability or died therefrom.  38 C.F.R. § 3.361(c)(1).  The evidence must also establish that the proximate cause of the veteran's additional disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or that it was an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

The medical evidence of record demonstrates that the Veteran was admitted to the VA Medical Center in Houston, Texas, on April 21, 2009, with a three day history of diarrhea, fever and weakness and one day history of nausea and vomiting with abdominal cramping.  Three weeks prior to this admission, the Veteran had surgery at a private hospital for "cellulitis" on the bilateral groin area and the scalp.  He had been taking an antibiotic since then.  His past medical history was significant for hepatitis C, compensated cirrhosis, diabetes mellitus, type II, hypertension and hydradenitis.  On admission examination, he was noted to be somewhat slow to respond but alert and oriented.  Diagnoses included GNR sepsis, diabetic ketoacidosis, acute renal failure, hypercalcemia, diarrhea and elevated liver enzymes.  He was admitted for evaluation and treatment of sepsis and diabetic ketoacidosis.

During his hospitalization, the Veteran underwent multiple diagnostic tests to include CT scans of the abdomen.  On April 27th, a CT scan showed multiple areas in the prostate that were suspicious for abscess that were not seen on a previous scan done on the 23rd.  Urology was consulted and it was determined that a TURP should be performed for drainage/unroofing of the prostatic abscesses.  The Veteran underwent surgery on May 1, 2009.  Prior to the surgery, the Veteran signed an Informed Consent Form that advised him of the name of the recommended treatment/procedure (TURP and cystoscopy) and the risks associated therewith.  He was also advised of alternative treatments to having the TURP to include medications to shrink the prostate, reducing the prostate with laser or microwave treatments or further observation.  It was also noted that the Veteran had "decision-making capacity" at the time he signed the informed consent.  The operation report indicates that no abscess cavities were found in the prostate nor was purulent material expressed.  The post-operative diagnoses, however, were prostatic abscesses and benign prostatic hypertrophy.  

The Veteran was discharged from the VA Medical Center on May 2, 2009.  His diagnoses on discharge were E. coli sepsis, prostatic abscesses and hydradenitis.  At a follow-up visit with Urology on May 18th, the Veteran made some complaints of erectile dysfunction reporting that this had never happened before.  He reported his libido was still fine; however, he was unable to achieve an erection adequate for penetration.  He was prescribed Levitra.  The Veteran testified at the October 2011 hearing that he has not received any further treatment for his erectile dysfunction as he was declined further treatment at the VA Medical Center because of his present claim and he could not afford private treatment.

The Veteran was also seen in Mental Health in June 2009 with complaints of depression for about six weeks related to the surgery that he said led to impotence and him having to wear a diaper.  He reported increased alcohol use over the past two weeks.  He was diagnosed to have depressive disorder, not otherwise specified, and was prescribed several medications.  On follow up in November 2009, he reported that he still was not having erections and that made him depressed.  His mood though was reported to be "okay."  The diagnosis of depressive disorder, not otherwise specified, was continued.  Although there are no further treatment records in the claims file showing continued treatment for depression, the Veteran testified at the October 2011 hearing that he continued to be seen in VA Mental Health for treatment of his depression that he related to his erectile dysfunction.  

In January 2012, a VA medical opinion was obtained based upon a review of the record.  The physician's recitation of the record indicates a comprehensive review of the medical records and the Veteran's lay statements.  The physician stated that the standard treatment for prostatic abscess is transurethral unroofing of the abscess and drainage of the purulence into the urethra and bladder.  This allows spontaneous drainage and thereby control of the infection, which was what was performed on May 1, 2009.  The physician further noted that, during the operative procedure, prostatic tissue was removed endoscopically but no purulence was found; nevertheless, some obstructing prostatic tissue was resected so as to ensure there was adequate drainage of the prostatic ducts and of the urinary bladder.  The physician stated that the Veteran complained of erectile dysfunction, some prostatic dysfunction, and depression; however, he was known to be diabetic and to have multiple infections.  

Based on his review of the record and the Veteran's medical history, the physician opined that it is more likely than not that the Veteran's depression and his erectile dysfunction are interrelated; however, it is more likely than not that the operative procedure on his prostate contributed little or nothing to his current symptoms of erectile dysfunction and to the associated depression.

Erectile Dysfunction 

With regard to the issue of whether the Veteran has an additional disability, the Board notes that there is conflicting evidence.  It would appear that, as a result of the TURP surgery, the Veteran has erectile dysfunction as there is no report of him having erectile dysfunction prior to surgery (see February 2009 VA Primary Care note) but there is report of the onset of erectile dysfunction shortly after surgery (see May 18, 2009 VA Urology note).  At the October 2011 hearing, the Veteran testified he did not have a problem with erectile dysfunction prior to the surgery but he continued to have erectile dysfunction since the surgery, which testimony is competent and credible to establish that the erectile dysfunction has been chronic since the surgery on May 1, 2009.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In contrast, the VA physician who reviewed provide the January 2012 medical opinion opined that it is at least as likely not that the operative procedure on his prostate contributed little or nothing to his current symptoms of erectile dysfunction.  In rendering this opinion, the physician appears to rely on the Veteran's history of diabetes mellitus, type II, and multiple infections.  Thus, it is unclear if, for purposes of 38 U.S.C.A. § 1151, whether the Veteran in fact has an additional disability for which compensation may be awarded.  Nevertheless, as the Board finds that the other elements of the Veteran's claim have not been established, the question of whether there is an additional disability need not be addressed.

Based upon the evidence of record, the Board finds that it fails to establish that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran care for his prostatic abscesses.  The medical evidence of his hospitalization shows that the Veteran was treated for a serious E. coli infection resulting in sepsis.  The prostatic abscesses did not initially show up on CT scan on April 23, 2009; however, they did appear on a follow up CT scan conducted on April 27th.  Thus it would appear reasonable for the VA Medical Center staff to treat this new evidence of infection as the Veteran was already hospitalized for the E. coli infection.  Furthermore, it appears there was agreement among the staff that surgery for drainage of the prostatic abscesses was the appropriate treatment.  See the VA History and Physical note and the Urology Preop Note both dated on April 28, 2009.  Finally, the VA physician, in his January 2012 medical opinion, stated that this surgery was the standard treatment for prostatic abscess.

The appellant contends that the surgery was not necessary and that there were other nonsurgical treatments that could have been used to treat the Veteran's prostatic abscesses.  The Veteran provided statements and testimony to the effect that he was subsequently told by one of his VA treating physicians that the surgery was not necessary and the condition could have been treated nonsurgically.  This statement, however, is not probative to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in recommending the TURP surgery to the Veteran.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis).  Neither the Veteran nor the appellant has submitted any medical opinions in support of this claim, including from this VA physician who reportedly told the Veteran the surgery was not necessary.  

In addition, the Veteran had argued that the fact that the surgery failed to identify any abscesses in the prostrate is evidence that the physicians acted too fast to recommend surgery without researching and recommending alternative treatments.  The Board notes, however, that the informed consent signed by the Veteran for the surgery lists alternative treatments to include nonsurgical treatment with medication.  In addition, the VA physician who provided the January 2012 medical opinion stated that the surgery done was the standard treatment for prostatic abscesses.  Furthermore, the VA History and Physical note from April 28, 2009 indicates that surgery was the treatment for this type of infection.  Finally, given the Veteran's health issues at that time, the Board finds no basis to contradict the conclusion by the treating physicians that surgery was necessary versus any other treatment or taking a wait and see approach.  

Finally, although the operation report indicates that no abscesses were identified and no purulent material was expressed, it also shows that the physicians chose not to go any further with the surgery as continued resection may have put the Veteran at risk for urosepsis and TUR syndrome.  Moreover, the VA physician who provided the January 2012 medical opinion stated that, although no purulence was found, some obstructing prostatic tissue was resected so as to ensure there was adequate drainage of the prostatic ducts and of the urinary bladder.  In addition, the post-operative diagnoses continued to include prostatic abscesses.  The Board cannot say, therefore, that the surgery was not necessary merely because the expected condition was not found during the surgery as it appears that there was therapeutic actions taken during it, as well as a continued diagnosis thereafter of prostatic abscesses.  

Furthermore, the Board finds that the evidence demonstrates that the Veteran received informed consent and fails to establish that there was an event not reasonably foreseeable in the outcome of the May 1, 2009 TURP surgery.  38 C.F.R. § 3.361(d).  The claims file contains the Veteran's signed informed consent for the May 1, 2009 surgery in which he was advised that the risks of the surgery include "Lack of normal ejaculation (discharge of body fluid that contains sperm) which may occur after this type of procedure, which may lessen the enjoyment of sex and may also result in infertility" and "Impotence (the inability to have or keep an erection of the penis) affecting sexual performance."  Based upon the signed informed consent, the Veteran was clearly advised that erectile dysfunction was a reasonably foreseeable risk of the surgery.

As to the contention that the Veteran did not have the mental capacity to give informed consent for the surgery, a review of the medical treatment records fails to demonstrate that he was adjudged by the medical staff to be mentally incapacitated at any time during his hospitalization.  Although the records appear to indicate that the Veteran's mentation was affected by his health within the first few days of his hospitalization, it is clear that he was always considered to be competent to give informed consent throughout his hospitalization given that he alone gave consent for all his treatment.  Unlike the appellant's argument that she signed consent for most of the Veteran's treatment, the records show it was the Veteran who signed each informed consent form required to authorize treatment for various procedures, including informed consent for a blood transfusion on April 29, 2009.  Each informed consent indicates that the Veteran had "decision-making capacity."  

Moreover, by the time of his surgery nine days after his admission, the records clearly demonstrate that the Veteran had no mental incapacitation to giving informed consent.  An April 28, 2009 Internal Medicine Inpatient note states that the Veteran was feeling much better with improved mentation.  An April 29th Internal Medicine Inpatient note states that he was getting up to a chair during meals and that he was very conversive and had a positive outlook that he would get better.  Also an April 29th Nursing Patient Education note indicates that the Veteran had no difficulty comprehending medical information and had no identified limitations/barriers to learning.  Finally, the informed consent he signed on the morning of May 1, 2009 for the surgery clearly indicates that the Veteran had "decision-making capacity,"  as did the April 29th informed consent for the blood transfusion.

Although the Veteran and appellant are competent to testify as to the Veteran's alertness, the Board finds that the question of whether the Veteran had the mental capacity to provide informed consent for medical treatment is a medical one and, therefore, as lay persons they are not competent to give an opinion as to whether the Veteran had decision-making capacity to give informed consent.  See 38 C.F.R. § 3.159(a).  Furthermore, even if their statements are considered competent, the Board finds them to lack probative value as the overwhelming medical evidence fails to demonstrate the Veteran was unconscious or had any other mental incapacity at the time that informed consent for the surgery was given on May 1, 2009.  In addition, the statements given by the appellant and the Veteran fail to make a distinction about his mental state at the time of his admission and his mental state nine days later at the time of the surgery.  In addition, their statements are inconsistent with the contemporaneous medical records showing the Veteran's improvement not only in his health but also his mentation as set forth above.  Consequently, their statements lack probative value to establish that the Veteran lacked the mental capacity to provide informed consent for the May 1, 2009 surgery.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in any aspect of the Veteran's treatment for his prostatic abscess, including the May 1, 2009 TURP surgery.  Nor does the preponderance of the evidence support a finding that the Veteran did not receive informed consent or that his subsequent development of erectile dysfunction was an event that was not reasonably foreseeable.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Consequently, entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction is not warranted.

Depressive Disorder 

The evidence also shows that the Veteran was diagnosed to have a depressive disorder, not otherwise specified, which the Veteran has related to his impotency since the surgery.  There is nothing in the record to suggest that the Veteran's depressive disorder has an etiology other than his erectile dysfunction.  Thus, the Board finds that the Veteran's depressive disorder, not otherwise specified, is secondary to his erectile dysfunction.

As entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's erectile dysfunction has not been established, the preponderance of the evidence is against finding that compensation for a depressive disorder related to his erectile dysfunction is warranted.  Compensation for a secondary disorder is not warranted where entitlement to compensation for the primary condition is not established.  See generally 38 C.F.R. § 3.306.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to a TURP performed by VA on May 1, 2009 is denied.
	
Entitlement to compensation under 38 U.S.C.A. § 1151 for a depressive disorder to include as secondary to erectile dysfunction is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


